DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 11/10/2022, are acknowledged and entered.  Claims 1-12 are pending and under examination.

Status of Rejections Set Forth in the September 7, 2022 Non-Final Office Action
In reply to the objections of claims 5-7, 9, and 11, as set forth at p.2-3 of the previous Office Action dated September 7, 2022, Applicant now amends claims 5-7, 9, and 11 to correct the informalities of these claims. Accordingly, the objections are withdrawn.  
In reply to the rejection of claims 1-12 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of an upper limit of water of about 85%, as set forth at p.3-4 of the previous Office Action dated September 7, 2022, Applicant now amends independent claim 1 to recite an upper limit of about 73% w/w water.  Accordingly, the rejection is withdrawn.
In reply to the statutory double patenting rejection of claims 1-2, 7, 9, and 11 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10,617,686, as set forth at p.4 of the previous Office Action dated September 7, 2022, Applicants persuasively argue that instant claim 1 requires naloxone is “the sole active ingredient”, which is not a limitation of the ‘686 patent claims, and that amended claim 1 requires an upper limit of about 73% w/w water, whereas the ‘686 patent claims recite an upper limit of about 85% w/w water.  Accordingly, the rejection is withdrawn.
In reply to the obviousness-type double patenting rejections as set forth at p.5-16 of the previous Office Action dated September 7, 2022, Applicant argues that they “submits herein a terminal disclaimer over each of the ‘848 patent, the ‘538 patent, the ‘686 patent, the ‘510 patent, the ‘814 patent, the ‘155 patent and the ‘387 application”.  However, no such Terminal Disclaimers were in fact filed by Applicant as evidenced by the EFS Acknowledgement Receipt:

    PNG
    media_image1.png
    241
    808
    media_image1.png
    Greyscale

Additionally, no Terminal Disclaimer fees were paid by Applicant. Accordingly, the rejections are maintained and made Final as reiterated below. 

Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,642,848
Claims 1-7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,642,848. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘848 patent substantially overlap with the instant claims. Specifically, both the instant claims and the ‘848 patent encompass liquid spray formulations comprising naloxone, ethanol, propylene glycol, water, and edetate disodium dihydrate in overlapping w/w percentages.  To the extent the w/w percentages differ, the instant claims circumscribe obvious modifications thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
Regarding Claim 2, which requires the formulation has a pH from about 3.0 to about 6.0, while the ‘848 patent claims do not expressly recite the pH of the formulations claimed therein, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, because the liquid spray formulations of the ‘848 patent anticipate the claimed formulations, even if the claimed pH range is not an inherent property of the ‘848 patent formulations, adjusting the pH of such formulations would have been prima facie obvious and a matter of routine optimization.  
Instant Claims 3-6 expressly exclude ingredients that are implicitly not present in the ‘848 patent claim formulations, i.e., they are not positively recited as being present.  Obviously, something not positively recited as required to be present is implicitly not contained in the formulation.
Regarding Claims 7, 9, and 11, the ‘848 patent claims treating opioid dependence, opioid overdose, or congenital sensitivity to pain comprising “administering the sublingual spray formulation of claim 1”.  Obviously, a “sublingual spray formulation” would be administered to a patient “sublingually” as recited in claims 7, 9, and 11.

U.S. Patent No. 10,441,538
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,441,538. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘538 patent claims anticipate instant claims 1-6.  Specifically, Claim 1 of the ‘538 patent recites a liquid spray formulation comprising about 9% w/w naloxone, a pharmaceutically acceptable salt thereof, about 66% w/w water, about 5.0% w/w propylene glycol and about 20.0% w/w ethanol, and about 0.01% w/w edetate disodium dihydrate, wherein the formulation does not contain an isotonicity agent or a buffer.  Claim 5 of the ‘538 patent recites a liquid spray formulation comprising about 9% w/w naloxone, a pharmaceutically acceptable salt thereof, about 36% w/w water, about 5.0% w/w propylene glycol and about 50.0% w/w ethanol, and about 0.005% w/w edetate disodium dihydrate, wherein the formulation does not contain an isotonicity agent or a buffer.  Regarding Claim 2, dependent claim 10 of the ‘538 patent recites the formulation has a pH from about 3.0 to about 6.0. Thus, as the amounts of each recited ingredient fall squarely within the claimed ranges, the claimed liquid spray formulations of Claims 1-6 are anticipated by the ‘538 patent claims.
Regarding Claims 7-12, while the claims at issue are not identical they are not patentably distinct from each other because the ‘538 patent claims the same liquid spray formulations comprising naloxone and discloses the use thereof in treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration as presently claimed (Abstract; col.2, l.37-61).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘538 patent) claims the same liquid spray formulations comprising naloxone and discloses the use thereof in treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration as presently claimed.  Applicants’ later application (the instant application) claims a method of using those compositions claimed in the earlier ‘538 patent for a particular use (treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration) described in the specification of the earlier ‘538 patent.
Accordingly, Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,441,538. 


U.S. Patent No. 10,617,686
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,617,686. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-2, 7, 9, and 11 are anticipated by claims 1-5 of the ‘686 patent.  
Claims 3-6 differ from the ‘686 patent claims in so far as they expressly exclude ingredients that are implicitly not present in the ‘686 patent claim formulations, i.e., they are not positively recited as being present.  Obviously, something not positively recited as being required to be present is implicitly not contained in the formulation.  
Claims 8, 10, and 12 differ from the ‘686 patent claims only in so far as they expressly require the administration occurs intranasally, whereas the ‘686 patent claims recite the administration occurs either intranasally, sublingually or intranasally and sublingually.  Obviously, administration occurring intranasally is a preferred means of administration as it is expressly recited as one of two possible administrations.

U.S. Patent No. 10,722,510
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,722,510. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘510 patent substantially overlap with the instant claims. Specifically, both the instant claims and the ‘510 patent encompass liquid spray formulations comprising naloxone, ethanol, propylene glycol, water, and edetate disodium dihydrate in overlapping w/w percentages.  To the extent the w/w percentages differ, the instant claims circumscribe obvious modifications thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
Regarding Claim 2, dependent claim 3 of the ‘510 patent recites the formulation has a pH from about 2 to about 7, which range fully encompasses the claimed range of from about 4.0 to about 6.0.
Claims 3-6 differ from the ‘510 patent claims in so far as they expressly exclude ingredients that are implicitly not present in the ‘510 patent claim formulations, i.e., they are not positively recited as being present.  Obviously, something not positively recited as being required to be present is implicitly not contained in the formulation.  

U.S. Patent No. 10,973,814
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,973,814. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘814 patent claims anticipate instant claims 1-12.  Specifically, the ‘814 patent claims circumscribe liquid spray formulations comprising naloxone or a pharmaceutically acceptable salt thereof (7.5%, 8%, or 9% w/w), water (66% w/w), propylene glycol (5% w/w), ethanol (20% w/w), and edetate disodium dihydrate (0.01% w/w), wherein the formulations do not contain an isotonicity agent or a buffer.  The ‘814 patent claims treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration of the claimed formulations.  


U.S. Patent No. 11,135,155
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,135,155. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘155 patent claims anticipate instant claims 1 and 3-6.  Specifically, Claim 9 of the ‘155 patent recites a liquid spray formulation comprising from about 5% to about 16% w/w naloxone or a pharmaceutically acceptable salt thereof, from about 20% to about 50% w/w ethanol, from about 5% to about 10% w/w propylene glycol, from about 35% to about 70% w/w water, and from about 0.001% to about 0.1% w/w of a chelating agent, wherein w/w denotes weight by total weight of the formulation. Claim 11 of the ‘155 patent depends from claim 9 and recited the chelating agent is edetate disodium dihydrate.  
Regarding Claim 2, which requires the formulation has a pH from about 3.0 to about 6.0, while the ‘155 patent claims do not expressly recite the pH of the formulations claimed therein, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, because the liquid spray formulations of the ‘155 patent anticipate the claimed formulations, even if the claimed pH range is not an inherent property of the ‘155 patent formulations, adjusting the pH of such formulations would have been prima facie obvious and a matter of routine optimization.  
Instant Claims 3-6 expressly exclude ingredients that are implicitly not present in the ‘155 patent claim formulations, i.e., they are not positively recited as being present.  Obviously, something not positively recited as being required to be present is implicitly not contained in the formulation.
Regarding Claims 7-12, while the claims at issue are not identical they are not patentably distinct from each other because the ‘155 patent claims the same liquid spray formulations comprising naloxone and discloses the use thereof in treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration as presently claimed (Abstract; col.2, l.37-61).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘155 patent) claims the same liquid spray formulations comprising naloxone and discloses the use thereof in treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration as presently claimed.  Applicants’ later application (the instant application) claims a method of using those compositions claimed in the earlier ‘155 patent for a particular use (treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration) described in the specification of the earlier ‘155 patent.
Accordingly, Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,135,155. 

Application No. 17/198,387 (reference application)
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/198,387 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘387 application substantially overlap with the instant claims. Specifically, both the instant claims and the ‘387 application claims encompass liquid spray formulations comprising naloxone, ethanol, propylene glycol, water, and edetate disodium dihydrate in overlapping w/w percentages.  To the extent the w/w percentages differ, the instant claims circumscribe obvious modifications thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
Regarding Claim 2, which requires the formulation has a pH from about 3.0 to about 6.0, while the ‘387 application claims do not expressly recite the pH of the formulations claimed therein, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, because the liquid spray formulations of the ‘387 application substantially overlap with the claimed formulations, even if the claimed pH range is not an inherent property of the ‘387 application formulations, adjusting the pH of such formulations would have been prima facie obvious and a matter of routine optimization.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038